This case presents the converse of the proposition, which we had before us in the Newburgh Savings Bank Case (157 N.Y. 51); where it was sought by the assessor of the city of Newburgh to assess the savings bank as to its surplus funds. Here the endeavor is, on the part of the taxing authorities, to assess the depositors in the savings banks of the city of Kingston for the amount of their deposits. In the former case referred to, we held that there could be no assessment under the statute and, in the course of the opinion, it was pointed out that the provisions of the Banking Law made it clear that every interest in the funds held by a savings bank is vested in the depositors; that the *Page 417 
bank acquires no interest therein and is deemed to hold what property it has for the benefit of depositors only. The language of the exemption clause in question, (Sub. 14 of sec. 4 of chap. 908, Laws of 1896), is to be taken as referring to the property itself, which the bank is holding and managing. It is "the deposits in any bank for savings which are due depositors," which the law exempts from taxation and it is quite immaterial whether we say that the property so exempted consists in the indebtedness of the bank to its depositors, or that it is the fund itself which is withdrawn from the operation of the Tax Law. Clearly, the corporation is not subject to assessment, either upon the principle that it has no property in its deposits, or because, under the provisions of the Tax Law, any assessment as to its personal property would be offset by the authorized deduction of its liabilities; which, as we saw in the Newburgh Savings Bank
case, covered everything which it held. Therefore it would seem, logically, to follow that the statutory exemption applies, and was intended to apply, to depositors in savings banks and to relieve them from assessment for taxation as to their deposits.
The discussion in the Newburgh Savings Bank case and the opinion in the Appellate Division below render it unnecessary, in my judgment, to discuss this question further.
The order should be affirmed, without costs.
All concur, except PARKER, Ch. J., and HAIGHT, J., who take no part.
Order affirmed.